Clarke, J. :
Plaintiffs, under the name of Thurston & Braidich, had been in the business of buying and selling gum arabic for many years. There are many different grades of gum arabic, and the testimony is that on that account it is always sold by sample.
•On March 27, 1906, one Curtins, a broker, had an interview with Stanley Jordan, the president of the defendant corporation. Mr. Jordan gave him the prices and quantities and a sample of gum arabic that the defendant had to sell, which Ourtius took to the plaintiffs, as a result of which the plaintiffs agreed to buy, and a selling memorandum was made up reading:
*134“ T. M. Curtius, 5 Platt Street,
“New York, N. Y., March 27, 1906.
“ Sold for account of Stanley Jordan & Co., to Messrs. Thurston &. Braidich 10 bales gum arable, spot, 5-^.cts. per lb.; .50 bales to arrive, now due, cts. per lb.; 50 bales June delivery, 5J cts. per lb.; terms' 30 days net, or less 1% for cash. Ho arrival, no sale, covering loss at sea. . . . ■
“Accepted. THOS. M. CURTIÜS,
“ STAHLEY JORDAN & COMPANY, Inc.,
“ by Stanley Jordan.”
Mr. Young testified that the contract of sale laid on his desk for a little time and he discovered the omission of the words “ as per sample submitted,” and sent it back to the broker and asked to have the correction made.
Mr. Jordan testified to the giving of the sample and the signing of the contract and that thereafter- the broker called on him and asked him to add to his copy of the contract the words “ as per sample submitted.” “ I allowed him to put it in. I -took it from the safe and handed it to him. He wrote it in and I took it back and put it'in the safe. . * * * The contract was rectified by my consent, in my presence and with my knowledge. * * * The clause in the contract was written there with my knowledge and consent.” And the contract in evidence now reads, after .the words, “ H o arrival, no sale,.covering loss at sea,” “ As per sample submitted by seller.” So that it appears from uncontradicted evidence that a sample of the goods, which the defendant offered to sell, was given the broker negotiating the sale for .submission to the proposed buyer, was received and examined by the buyer, and thereafter, the written contract ivas entered into and that the phrase, which is usual in such contracts, having been omitted, was thereafter inserted in said contract to express. the actual transaction with the full ■ knowledge and upon the consent of the defendant. The contract provided for the immediate delivery of ten bales which were then in warehouse. Upon examination of the goods acceptance was refused upon the ground that they- did not conform to sample. Upon the arrival of the fifty bales then in transit acceptance was also refused after examination' upon the same ground. The action *135is for damages for failure to deliver the goods called for by the contract in. accordance with the sample submitted.
The case was submitted to the jury upon an erroneous theory. A long correspondence was had between the parties, commencing the day after the contract and upon receipt by the plaintiffs of the ten bales then in warehouse and continuing for some time, the plaintiffs claiming that they had not received what they bought and the defendant that they had. There was no claim of fraud suggested or hinted at in any of this correspondence. The court submitted to the jury whether the interpolation of the words in the written contract “as per sample submitted by seller” was fraudulent. The plaintiffs asked the court to charge, “ That it is itnmatei'ial as to when the correction was made in that contract, it having been made by the consent and with the knowledge of Stanley Jordan:” The court replied: “It is immaterial unless the jury find that the addition in the contract was induced by some fraudulent representation or fraud.” Counsel for plaintiffs: “ I except to. your honor’s refusal to charge as requested. I ask your honor to charge that there is no' evidence of fraud or deceit-on the plaintiffs’ part.” The Court: “ That I leave entirely to the jury.” -Counsel for plaintiffs : “ I except.”
The contract as amended expressed the transaction as it occurred and that amendment was inserted with the knowledge and upon the consent of the defendant. We are unable to perceive how any fraud could be spelled out of this transaction. The sample was taken by the defendant from the goods, given to the broker for the express purpose of being submitted to the plaintiffs, was submitted to the' plaintiffs, and upon that submission the contract was entered into. The question of fact in the' case was what was sold and did the goods conform to the sample submitted. There was no possible or suggested fraud on the plaintiffs’ part in obtaining the sample, and, it having been submitted to them, they were entitled to act upon' the faith of the representation that it was a sample of the goods which they .were buying. If it represented better goods than the defendant could deliver, that was defendant’s fault, not the plaintiffs’.
We are unable to perceive from this record any justification for the injection into the case of the element of fraud which was submitted to the jury.
*136The judgment must, therefore, be reversed and a new trial granted, with costs to the appellants to abide the event.
Ingraham, McLaughlin, Houghton and Scott, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.